Citation Nr: 1445148	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  That rating decision, in pertinent part, granted service connection for left and right knee disabilities and assigned initial noncompensable ratings.  The Veteran disagreed with the initial ratings.  In a March 2012 rating decision, the RO increased the initial ratings of the left and right knee disabilities to 10 percent.


REMAND

On his April 2012 substantive appeal, the Veteran requested that he be afforded a Travel Board hearing at the RO.  The Veteran failed to report for a scheduled hearing in March 2013.  However, it appears that the notice letter for the hearing was sent to an incorrect address; the Veteran has reported his address has a suffix of "Cove," and the notice was sent to an address with the suffix of "Drive" instead.  A map of the area shows that these appear to be separate locations; thus it is not clear that the notice of the hearing was received by the Veteran.

In order to comply with due process requirements, this matter is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing at the RO in North Little Rock, Arkansas, before a Veterans Law Judge.  Ensure that the notice of the hearing is sent to his proper mailing address.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

